Title: To Thomas Jefferson from Thomas Sewall, 7 July 1825
From: Sewall, Thomas
To: Jefferson, Thomas


Dear Sir
Washington City
July 7 1825.
Though not Known to you except by a letter from Dr Mitchill of N. York which I enclosed to you five or six years since & to which I received a friendly answer, I take the liberty of asking your attention for a few moments to a Subject with which I am at present occupied.In an introductory lecture which I recently delivered at the opening of the Medical School in this city, I attempted to give a Sketch of the history of Medicine in the United States, from the first Settlement of the country, & particularly to bring into view those individuals & those institutions from which it has derived its present character. I found no difficulty in collecting materials for my purpose from New England, but have not been so Successful with respect to the South.As the Colony of Virginia was Settled considerably earlier than that of Plymouth, I presume there must have been a race of physicians of whom I have Seen no account. And as there were no means of public Medical education in the country previous to the establishment of the Medical School in Philadelphia in 1764, I have supposed that those physicians who practised in Virginia previous to that time, must have been either emigrants from Europe or natives who Sought an education in the Schools abroad, but I have not been able to find any thing definite on the Subject.If you can without too much inconvenience to yourself furnish me with a few facts or point me to the Sources from whence I may draw them, I shall be under great obligations to you, as I have been requested to furnish a copy of my lecture for the press. Even the name of the first physician of the colony of Va. Would be highly valued.—I have been induced to trouble you with this subject from a belief that you could point me to the proper Sources of information more correctly & with less trouble than any other individual.With a hope that you will excuse the liberty I take in addressing youI am your Obedt humble ServantTho. Sewall.